          Case 1:96-cv-06161-GBD-JCF Document 296 Filed 12/26/18 Page 1 of 1

          THE                                                                          Prisoners' Rights Project
                                                                                       199 Water Street
          LEGAL                                                                        New York, NY 10038
                                                                                       T (212) 577-3300

I         AID                                                                          www.legal-aid.org


:" .. I   SOCIETY
                                                                                       Blaine (Fin) V. Fogg
          Via ECF                                                                      President

          December 26, 2018                                                            Mary Lynne Wcrlwas
                                                                                       Director
                                                                                       Prisoners' Rights Project
          Hon. George B. Daniels
          United States District Court
          500 Pearl Street
          New York, New York 10007

          Re:    Handberry v. Thompson, 96 Civ. 6161 (GBD)
                 Plaintiffs' Request for an Extension

          Dear Judge Daniels:

          We represent Plaintiffs in the above-referenced class action. We write to request an
          extension until February 1, 2019 to respond to Defendants' Motion for Partial Confirmation
          of Dr. Leone's Third Report and Opposition to Plaintiffs' Objections (Docket No. 293).

          This is Plaintiffs' first request for this extension, and is made because Plaintiffs' counsel
          require more time due to holiday and other scheduling issues and the possibility that the
          parties may resolve this matter by settlement.

          The City Defendants do not object to this extension request, and granting it will not affect
          any other obligations currently scheduled in this matter.

          Respectfully,

          /s/

          Stefen R. Short
          Dori Lewis
          Mary Lynne Werlwas

          The Legal Aid Society, Prisoners' Rights Project

          Roberto Finzi
          Daniel M. Stone

          Paul, Weiss, Rifkind, Wharton & Garrison LLP


          cc: Janice Birnbaum, Esq., Counsel for City Defendants (Via ECF)
